DETAILED ACTION
This office action follows a response filed on September 27, 2022.  Claims 1-15 are pending.  The indicated allowability of claims has been withdrawn in view of reconsideration of previously cited prior art.  Rejections based on the previously cited prior art follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar et al. (US 7,473,745).
	Example 4 of Chandrashekar et al. discloses a process for preparing multimodal polyethylene comprising a first step of polymerizing ethylene and 1-butene in the presence of a dual catalyst, hydrogen, and hexane solvent in a first continuous stirred tank reactor to produce a first bimodal polyethylene resin.  The first bimodal polyethylene resin, corresponding to claimed first ethylene-based component, contains 52 wt % of a lower molecular weight mode having a density of 0.95 g/cc and melt index (MI) of 0.07 and 48 wt % of a higher molecular weight mode, corresponding to claimed second ethylene-based component, having a density of 0.94 g/cc and MI of 15.  The density of the first bimodal polyethylene resin is calculated at 0.939 g/cc.  The higher molecular weight mode and the lower molecular weight mode correspond to claimed first ethylene-based component and claimed second ethylene-based component, respectively, such that the density of the first ethylene-based component is less than that of the second molecular weight component.  
The first bimodal polyethylene resin is transferred to a flash drum to remove hydrogen and other volatiles.  One can expect the remaining catalyst transferred to the second continuous stirred tank reactor to be different in composition that the initial catalyst charge in the first continuous stirred tank reactor.  Moreover, claim does not stipulate that catalysts need be the same or different.  The recovered slurry is transferred into a second continuous stirred tank reactor, and ethylene and 1-butene are polymerized in the presence of hydrogen and remaining catalyst composition to produce a second bimodal resin.  The second bimodal resin, corresponding to claimed third ethylene-based component, contains 37 wt % of a lower molecular weight mode having a density of 0.94 g/cc and MI of 0.6 and 63 wt % of a higher molecular weight mode having a density of 0.92 g/cc and MI of 0.01, wherein a density of the second bimodal resin may be calculated at 0.927 g/cc.  The weight ratio of first bimodal resin to second bimodal resin is 70/30, such that the density of the entire multimodal polyethylene is calculated at 0.939 g/cc.
Reference is silent with regard to the molecular weight distribution of the multimodal polyethylene.  Inventors teach that each mode of the bimodal resins has a Mw/Mn value of less than or equal to 5.5 (col. 6, line 50), and that the multimodal polyethylene has an overall Mw/Mn value in a range of from about 3 to about 20, and preferably from about 4 to about 18 (col. 7, line 50).  In light of this teaching, one of ordinary skill in the art would reasonably expect the molecular weight distribution Mw/Mn value of the multimodal polyethylene to lie within the about 4 to about 18 range set forth in the disclosure.  One of ordinary skill in the art also would reasonably expect the melt index of the multimodal polyethylene to lie within claimed range of 0.1 to 10 g/10 min.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)    


Claims 1, 2, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar et al. (US 7,473,745).
	Example 5 of Chandrashekar et al. discloses a process for preparing multimodal polyethylene comprising a first step of polymerizing ethylene and 1-butene in the presence of a dual catalyst, hydrogen, and hexane solvent in a first continuous stirred tank reactor to produce a first bimodal polyethylene resin.  The first bimodal polyethylene resin, corresponding to claimed first ethylene-based component, having a weight average molecular weight Mw of 240,000 and 48 wt % of a higher molecular weight mode, corresponding to claimed second ethylene-based component, having a weight average molecular weight Mw of 420,000.    
 Reference is silent with regard to the molecular weight distribution of the multimodal polyethylene.  Inventors teach that each mode of the bimodal resins has a Mw/Mn value of less than or equal to 5.5 (col. 6, line 50), and that the multimodal polyethylene has an overall Mw/Mn value in a range of from about 3 to about 20, and preferably from about 4 to about 18 (col. 7, line 50).  In light of this teaching, one of ordinary skill in the art would reasonably expect the molecular weight distribution Mw/Mn value of the multimodal polyethylene to lie within the about 4 to about 18 range set forth in the disclosure.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)  

5.	Subject of claims 3, 5, 6, 8, 10, 11, and 13-15 are not disclosed in Chandrashekar et al. (US 7,473,745).  Claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Terminal Disclaimer
6.	The terminal disclaimer filed on September 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/956,218 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
6.	The provisional rejection of claims on the ground of nonstatutory double pantening as being unpatenable over claims of copending Application No. 16/956,218, set forth in paragraphs 1 and 2 of the final office action dated July 28, 2022, has been withdrawn in view of filing of a appropriate terminal disclaimer and statement of common ownership.  


Conclusion
7.	This office action contains new grounds of rejection and is therefore non-final.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RIP A LEE/
Primary Examiner, Art Unit 1762
October 5, 2022